Citation Nr: 0948732	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  05-18 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1969 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2009 the Veteran submitted a statement expressing 
his desire to withdraw all issues on appeal with the 
exception of the issue of aid and attendance.

The Veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in September 2009.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDING OF FACT

The Veteran's service-connected disabilities render him 
unable to care for daily personal needs without regular 
assistance from others or to protect himself from the hazards 
and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for the regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.352 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the  VCAA is 
necessary.

Analysis

Compensation at the aid and attendance rate is payable when a 
Veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in her daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2009).

Review of the record discloses that the Veteran is in receipt 
of service connection for coronary artery disease, rated as 
60 percent disabling; total left knee replacement, rated as 
60 percent disabling; warts of both hands and feet, rated as 
30 percent disabling; degenerative disc disease and stenosis 
of the lumbar spine, rated as 20 percent disabling; a 
forehead scar, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; chondromalacia patella of the 
right knee, rated as 10 percent disabling; hemorrhoids, rated 
as 10 percent disabling; recurrent strain of the left ankle, 
rated as 10 percent disabling; and infectious hepatitis, 
rated as noncompensably disabling.  The Veteran is in receipt 
of special monthly compensation for loss of use of one foot.  
A total rating based on unemployability due to service 
connected disability was granted as of September 2000.  

On VA spine examination in January 2005, the Veteran reported 
constant weakness and pain of the left knee.  He stated that 
he used a riding cart when he shopped but that even getting 
in and out of the cart was problematic, and that he typically 
had someone do his shopping for him.  He stated that he could 
not negotiate stairs.  He reported that his knee had gotten 
so bad that he required the assistance of his 75-year-old 
aunt when he took a bath.  The examiner noted that the 
Veteran used both a cane and a four pronged walker.  The 
Veteran indicated that he could not walk without an assistive 
device and that his knee buckled all of the time throughout 
the day.  He noted that he was unable to stand for more than 
five minutes, and that he had experienced two house fires 
because he had left food unattended on the stove and was 
unable to stand up to get back to the food.  He stated that 
he could not sit more than 30 minutes due to his back 
disability.  He indicated that he had someone clean his house 
for him, and that he sometimes did not leave his house for a 
week due to pain and inability to stand.  He stated that he 
had difficulty living alone.  The diagnoses were degenerative 
joint disease, degenerative disc disease, and spinal stenosis 
of the lumbar spine occurring with most extreme functional 
loss secondary to pain, fatigue, weakness, lack of endurance, 
and incoordination; and status post left total knee 
prosthesis with residual unstable left knee occurring with 
pain, fatigue, weakness, lack of endurance, and 
incoordination.  

The Veteran underwent an aid and attendance examination in 
April 2006.  He stated that he required help at home to 
prepare food and clean his house.  The examiner noted that 
the Veteran appeared well nourished and had good posture.  He 
indicated that the Veteran prepared food and washed and 
dressed himself daily.  The Veteran had full range of motion 
of the arms.  The examiner noted chronic back pain, and that 
the Veteran walked with a cane.  He indicated that pain 
medication helped.  He concluded that daily skilled services 
were not indicated.

The history contained in the file indicates that in January 
2007, the Veteran presented at a private hospital with 
bilateral pneumonia and a septic left knee.  He underwent 
surgical removal of knee hardware with a spacer placement.  

The report of a March 2007 aid and attendance examination 
indicates the Veteran's report of inability to walk, right 
sided weakness, and pain in his left leg.  The examiner 
indicated that the Veteran had weakness in his right upper 
extremity.  With respect to the lower extremities, the 
examiner noted that the right lower extremity was unable to 
bear the Veteran's weight.  On the left, he observed that the 
Veteran had undergone partial removal of his knee prosthesis 
and that he was unable to flex or extend more than 15 degrees 
without severe pain.  He stated that the Veteran's left lower 
extremity was also unable to bear any weight.  He noted that 
the Veteran was wheelchair bound and required assistance with 
all activities of daily living.  He also noted that the 
Veteran moved in a wheelchair only with great difficulty.  He 
concluded that the Veteran required the daily personal health 
care services of a skilled provider without which he would 
require hospital, nursing home or other institutional care.

A VA treatment note dated in August 2007 indicates that the 
Veteran was wheelchair bound due to his left knee.

On VA spine examination in August 2007, the Veteran reported 
that he lived alone and spent most of his time in bed.  The 
examiner noted that the Veteran was in a wheelchair because 
of his left knee.  The Veteran was unable to stand or bend 
for physical examination.  

The report of a January 2008 aid and attendance examination 
indicates that the Veteran presented in a wheelchair and that 
he appeared weak.  The examiner noted that the Veteran's left 
lower extremity had no knee joint and that it was unable to 
bear weight.  He noted that there was limited weight bearing 
in the right lower extremity as well.  He concluded that the 
Veteran required the daily personal health care services of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.

The report of a March 2008 aid and attendance examination 
indicates that the Veteran complained of left knee and back 
pain.  The examiner indicated that the Veteran was unable to 
bear weight on the left lower extremity and that his right 
lower extremity was weak.  He noted that the Veteran was able 
to leave his home only with assistance.  He concluded that 
the Veteran required the daily personal health care services 
of a skilled provider without which he would require 
hospital, nursing home or other institutional care.

In May 2008 a VA joints examiner concluded that the failed 
left knee prosthesis had a severe impact on the Veteran's 
ability to perform chores, to dress, to toilet himself, and 
to groom himself.  He also concluded that the disability 
prevented shopping exercise, sports, recreation, travel, and 
bathing.  He indicated that the Veteran could not drive.  He 
reached the same conclusion in September 2008.  He completed 
another aid and attendance examination report in May 2009, 
reaching the same conclusion.  At that time, he noted that 
the Veteran required assistance bathing and preparing meals.  
He noted that the Veteran could not ambulate beyond one to 
two steps and could leave his home only with assistance and 
with a wheelchair.  

During his September 2009 hearing, the Veteran testified that 
he paid someone to perform cleaning and laundry chores.  He 
indicated that he could dress himself but could not stand 
because he fell.  He stated that he required assistance 
bathing, shopping, and getting to the bathroom.  


Upon careful review of the record, the Board concludes that 
special monthly compensation is warranted.  In this regard, 
the Board recognizes that the Veteran has significant 
nonservice-connected disabilities that clearly impact on his 
ability to care for himself.  Nevertheless, the evidence also 
demonstrates that service-connected disabilities, mainly the 
Veteran's left knee and back disabilities, have resulted in 
the need for the regular aid and attendance of another 
person.  The Veteran reports that he has experienced house 
fires due to his inability to tend to cooking tasks.  Since 
January 2005, he has reported buckling of his knee; he 
underwent removal of a prosthetic knee in January 2007 and 
since that time, his left leg has been unable to bear his 
weight.  A physician has repeatedly stated that the Veteran 
requires daily personal health care and has identified the 
left knee disability as the primary problem leading to this 
need.  In essence, the Veteran is unable to keep himself 
ordinarily clean, dressed, and safe without the assistance of 
others.

In short, the evidence establishes that the Veteran's 
service-connected disabilities cause him to be so helpless as 
to require regular aid an attendance of another person.  
Accordingly, the Board concludes that the criteria for the 
award of special monthly compensation benefits based on a 
need for regular aid and attendance or being housebound have 
been met.


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or being housebound 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


